Citation Nr: 1120082	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  09-20 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD) (referred to hereinafter as "acquired psychiatric disorder").


REPRESENTATION

Veteran represented by:	J. Nicholas Alexander, Jr., Esq.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The United States Court of Appeals for Veterans Claims (Court) has held that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the Veteran files a claim for the affliction his mental condition, whatever that is, causes, VA must construe the claim to include any and all of his currently diagnosed psychiatric disabilities.  Id.  Here, the Veteran filed an application to reopen his claim of entitlement to service connection for PTSD.  The medical evidence of record, however, indicates that he has been diagnosed with PTSD as well as depression, depressive disorder, intermittent depressive disorder, PTSD with recurrent depressions, and anxiety neurosis with depressive features.  Therefore, the Board has recharacterized the issue on appeal as indicated above to include these disorders in addition to PTSD.

Further, the United States Court of Appeals for the Federal Circuit has held that, for purposes of determining whether a new claim has been submitted, the "factual basis" of a service connection claim is the Veteran's disease or injury rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  That the Veteran's original November 1991 claim was characterized as one of entitlement solely to PTSD thus is inconsequential, as this disorder has the same factual basis of an acquired psychiatric disorder as the other mental disorders involved in this case.

In January 2011, the Veteran testified regarding this matter at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim unfortunately must be remanded.  Although the Board sincerely regrets the additional delay, adjudication cannot proceed without further development.

Notice

VA has a duty to notify the Veteran regarding how to substantiate his claim.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b) (2010).  The Court clarified this duty in the context of claims to reopen a claim of entitlement to service connection in Kent v. Nicholson, 20 Vet. App. 1 (2006).  It was held therein that VA must specify the basis or bases for the prior denial of the claim.  It also was held therein that VA must inform the Veteran both of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish the elements for entitlement to service connection, particularly with respect to those elements found insufficient in the previous denial.  

Prior to the initial AOJ decision in this matter, the Veteran was notified by letter dated in December 2007 that he previously was denied service connection for PTSD, that he was notified of this denial in July 2001, that the denial became final because he did not file a timely appeal, and that new and material evidence was required to reopen his claim.  He further was notified of the definitions of new evidence and of material evidence, of the fact that new and material evidence must relate to the reason his claim previously was denied, of the elements required to establish service connection, and of the evidence and information not yet of record necessary to substantiate those elements found lacking formerly.

The Board notes that despite VA's December 2007 notice letter to the Veteran, there is no rating decision denying service connection for PTSD in the claims file dated in or around July 2001.  Indeed, there is no rating decision in the claims filed dated in or around July 2001 at all.  The Veteran rather was previously denied entitlement to service connection in a May 1992 rating decision and notified of the denial the following month.

This decision found that although a diagnosis of PTSD was of record, there was no evidence of an in-service stressor or a link between such a stressor and the Veteran's diagnosed PTSD.  Specifically, no indication was found of a life threatening event.  VA's December 2007 notice letter to the Veteran did not set forth this as the basis for the prior denial of his claim, however.  Instead, the letter indicated that the reason for the previous denial was unknown due to the location of the claims file.

To correct the failure of VA's December 2007 notice letter to the Veteran to inform him of the correct date of the prior denial of his claim of entitlement to service connection for PTSD and to state the basis for this prior denial, the Veteran must be issued another notice letter which fully complies with Kent.  A remand is necessary in order for this task to be accomplished.

Records

VA also has a duty to assist the Veteran in substantiating his claim.  This duty includes making reasonable efforts to help procure pertinent records.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).  Reasonable efforts to help obtain records that are in Federal custody, such as VA treatment records, consist of making as many requests as are necessary to obtain them.  38 U.S.C.A. § 5103A(b)(3) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(2) (2010).  Such request may cease, however, if it is determined that they do not exist or that further requests to obtain them would be futile.  Id.

At the January 2011 Video Conference hearing, the Veteran testified that he was hospitalized for approximately one month at a VA mental hospital in Marion, Indiana, in or around 1974.  His representative indicated that he was unable to obtain records of this hospitalization and requested that VA "do a further search" for them.  In this regard, this matter was held in abeyance for 60 days so that the Veteran and his representative could work with the RO.  It was noted that if the records still were not produced, VA could be requested to proceed without them.

No VA records concerning the Veteran's hospitalization at a mental facility in Marion, Indiana, in or around 1974 were associated with the claims file subsequent to the January 2011 Video Conference hearing.  It is unclear what, if any, efforts were undertaken to secure such records.  Neither the Veteran nor his representative requested VA to proceed without them.

However, the Board notes the following.  The Veteran indicated in January 2008 that he was seen at a VA hospital in Marion, Indiana, in 1980 to 1981 for a nervous condition.  A November 1991 treatment record from the Vet Center contains the Veteran's report of being hospitalized for psychiatric reasons at a VA facility in Marion, Indiana, for one month in 1979 or 1980.  Finally, a one page "hospital summary" from the VA Medical Center (VAMC) in Marion, Indiana, documents that the Veteran was admitted in mid-March 1981 with complaints including depression and an inability to get along with his family and discharged in early April 1981 with a final diagnosis of anxiety neurosis with depressive features.

With respect to the Veteran's hospitalization at the Marion, Indiana, VAMC for psychiatric reasons in March and April 1981, the above reveals that no records other than the one page "hospital summary" are of record.  A review of the claims file does not show that any such records have been requested.  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Board, even where they are not actually before the adjudicating body.  Attempts must be made on remand to obtain all records with the exception of the "hospital summary" concerning the Veteran's March and April 1981 psychiatric hospitalization at the VAMC in Marion, Indiana, for this reason and because they are potentially relevant to his claim.

With respect to the Veteran's alleged hospitalization at a VA mental hospital in Marion, Indiana, for one month in or around 1974, clarification is needed on two points given the above.  The first is whether the Veteran continues to contend he was so hospitalized in addition to his hospitalization at the Marion, Indiana, VAMC for psychiatric reasons in March and April 1981.  If so, the second is whether he requests VA to continue to search for records of the hospitalization or to proceed without such records.  The Veteran and/or his representative should be asked to address these issues on remand in fulfillment of the duty to assist.

Assisting the Veteran obtain records that are not in Federal custody cannot begin until after he authorizes the release of such records to VA.  38 C.F.R. § 3.159(e)(2) (2010).  If this is done, reasonable efforts to help obtain these records generally consists of an initial request for them and, if they are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1) (2010).  The Veteran shall be notified if the records are not obtained as a result of these requests.  38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(e)(1) (2010).

The Veteran testified at the January 2011 Video Conference hearing that he would be following up with psychiatric treatment at a clinic in St. Augustine, Florida, within the next 30 days.  It was suggested that he get copies of any records pertaining thereto and submit them to VA.

No records from a clinic providing mental health care in St. Augustine, Florida, whether dated prior to or after January 2011, are currently before the Board.  A review of the claims folder does not reflect that the Veteran has been reminded to supply such records.  It also does not reveal that he alternatively has been requested to provide contact information and an authorization of release so that VA may obtain these records on his behalf.  Fulfillment of VA's duty to assist requires that this reminder and request be made on remand because the identified records are potentially relevant to the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a notice letter that fully complies with Kent v. Nicholson, 20 Vet. App. 1 (2006).  In addition to the information provided in the December 2007 notice letter, the new notice letter shall indicate that the Veteran previously was denied entitlement to service connection for PTSD in a May 1992 rating decision (rather than in or around July 2001) and specifically set forth the basis for this prior denial.

2.  Attempt to obtain and associate with the claims file all records with the exception of the "hospital summary" concerning the Veteran's March and April 1981 psychiatric hospitalization at the VAMC in Marion, Indiana, by following the mandates of 38 U.S.C.A. § 5103A(b)(3) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(c)(2) (2010).  All efforts undertaken in this regard must be documented in the claims file.

3.  Contact the Veteran and request that he indicate:  (i) whether he still contends he was hospitalized at a VA mental hospital in Marion, Indiana, for one month in or around 1974 and (ii) if so, whether he requests that VA continue to search for records of this hospitalization or that VA proceed without them.  If applicable based on the responses received, follow the mandates of 38 U.S.C.A. § 5103A(b)(3) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(c)(2) (2010).  All efforts undertaken pursuant to this paragraph must be documented in the claims file.

4.  Also remind the Veteran to provide any existing records from the clinic providing mental health care in St. Augustine, Florida, referenced at the January 2011 Video Conference hearing.  In the alternative, request that he:  (1) identify the clinic (2) provide its address, (3) provide the approximate date of his treatment there, and (4) authorize VA to obtain his records from this facility on his behalf.  Then follow the mandates of 38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2010) and 38 C.F.R. §§ 3.159(c)(1), (e)(1) (2010).  All contact with the Veteran and all attempts to obtain these records on his behalf must be documented in the claims file.  Any records received shall be associated with the claims file.

5.  Review the claims file and undertake any additional development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any necessary proper authorization, additional pertinent records identified by him during the course of this remand.

6.  Then readjudicate whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  If the benefit sought on appeal is not granted, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


